DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an active layer including “an opened first side” and “a closed second side,” and this limitation needs further explanation/clarification.  The limitation is not clear if an opened side is referring to an etched side forming a hollow side, or if it’s referring to a side without contacting any other material/layer.  And also the limitation is not clear if a closed side is referring to a side without any etching, or if it’s referring to a side contacting with other material/layer.  For examination purpose, “an opened first side” is considered as a side without contacting any other material/layer, and “a closed second side” is considered as a side contacting with other material/layer.    
Claims 2-8 depend from claim 1, so they are indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2019/0103407; hereinafter “Kim”).
Kim discloses [Re claim 1] a memory device, comprising: a substrate 100 (page 2, paragraph 34); an active layer (L1, L2, L3) (page 2, paragraph 35) spaced apart from a surface (top surface) of the substrate 100 (see fig. 2) and laterally oriented in a first direction (D2 direction) (see fig. 2), and including an opened first side (right side near a supporting layer SUP; see figs. 2 and 3A), a closed second side (left side contacting with a conductive line CL1 (BL); see figs. 2 and 3A), and a channel layer (CH) (page 2, paragraph 37) between the first side (right side) and the second side (left side) (see fig. 3A); and a word line (CL2) (page 4, paragraph 51) laterally oriented in a second direction (D1 direction) crossing the first direction (D2 direction) (see fig. 2) while surrounding the channel layer (CH) (page 3, paragraph 48; see fig. 2).
Kim discloses [Re claim 6] wherein the active layer includes a silicon layer, InGaZnOx, InSnZnOx, ZnSnOx, MoS2, WS2 or MoSe2 (page 2, paragraph 36).
Kim discloses [Re claim 7] wherein the word line (CL2) includes: a surrounding portion surrounding the channel layer (CH) (see figs. 2 and 3A); and extended portions extending in the second direction (D1 direction) from both sides of the surrounding portion (see fig. 2).
Kim discloses [Re claim 8] wherein the word line (CL2) includes: an upper level portion positioned at a higher level than the channel layer (CH) (an upper portion of word line located above an active layer L1, L2 or L3; see fig. 2); a lower level portion positioned at a lower level than the channel layer (CH) (a lower portion of the word line located below the active layer L1, L2 or L3; see fig. 2); and an intermediate level connection positioned between the upper level portion and the lower level portion (a middle portion of the word line around the channel layer CH between the upper portion and the lower portion) while being positioned at the same level as the channel layer (CH) (see fig. 2).
Kim discloses [Re claim 9] a memory device, comprising: a plurality of cylindrical (pillar shape; page 2, paragraphs 36 and 38; and pillar shape can be cylindrical) active layers (L1, L2, L3) (page 2, paragraph 35) including channel layers (CH) (page 2, paragraph 37; see fig. 3A) that are laterally spaced apart from a substrate 100 in a first direction (D1 direction; see fig. 2); and a word line (CL2) (page 4, paragraph 51) extending in the first direction (D1 direction) while surrounding the channel layers (CH) of the cylindrical active layers (L1, L2, L3) (page 3, paragraph 48; page 4, paragraph 50; see fig. 2), wherein the word line (CL2) includes: an upper level portion positioned at a higher level than the channel layers (CH) (an upper portion of word line located above an active layer L1, L2 or L3; see fig. 2); a lower level portion positioned at a lower level than the channel layers (CH) (a lower portion of the word line located below the active layer L1, L2 or L3; see fig. 2); and an intermediate level connection positioned between the upper level portion and the lower level portion (a middle portion of the word line around the channel layer CH between the upper portion and the lower portion) while being positioned at the same level as the channel layers (CH) (see fig. 2).
Kim discloses [Re claim 12] wherein each of the cylindrical active layers (L1, L2, L3) is laterally oriented in a second direction (D2 direction) crossing the first direction (D1 direction) (see fig. 2).
Kim discloses [Re claim 13] wherein the active layer includes a silicon layer, InGaZnOx, InSnZnOx, ZnSnOx, MoS2, WS2 or MoSe2 (page 2, paragraph 36).

Allowable Subject Matter
Claims 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 recites each of the cylindrical active layers includes: an inner gap; a gap-fill material filling the inner gap; the channel layer including a plurality of outer sides surrounding the gap-fill material; a first source/drain region surrounding an end of one side of the gap-fill material; and a second source/drain region surrounding an end of another side of the gap-fill material.   
Claim 14 recites a bit line coupled to one side of the active layer and vertically oriented in a third direction from the substrate.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 11 depends from claim 10, so it is objected for the same reason.
Claims 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites a bit line coupled to an end of one side of the active layer and vertically oriented from the peripheral circuit portion.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-19 depend from claim 15, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 17, 2022